OPINION
FONES, Justice.
Upon further consideration of this case, following our grant of certiorari and oral argument, we are of the opinion that the judgment of the Court of Appeals is correct and should be affirmed.
However, we think it appropriate to observe that had the letter of the general sessions judge been made a part of the record and available for consideration by the appellate courts the result would be the same. No authority exists to grant an untimely appeal, and therefore the letter in support thereof was irrelevant.
The only remedy available, after the time for appealing from the general sessions court to the circuit court has expired, is by certiorari in lieu of appeal. See Caruthers, History of a Lawsuit, 8th edition, §§ 522, 523.
Affirmed. Costs are adjudged against Dennis Fisher.
COOPER, C. J., and HENRY, J., concur.
BROCK and HARBISON, JJ., dissent (see separate opinion).